UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 30, 2010 BUCKEYE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) DELAWARE 33-60032 62-1518973 (State or other (Commission (IRS Employer jurisdiction of incorporation) File Number) Identification Number) 1001 Tillman Street, Memphis, Tennessee (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(901) 320-8100 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7.REGULATION FD. Item 7.01.Regulation FD Disclosure. The information furnished on Exhibit 99.1 is hereby incorporated by reference under this Item 7.01 as if fully set forth herein. The information presented herein under Item 7.01 shall not be deemed "filed" under the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as may be expressly set forth by specific reference in such a filing. SECTION 8.OTHER EVENTS Item 8.01.Other Events On June 28, 2010, Buckeye Technologies Inc. issued a press release announcing its Foley Plant in Perry, Florida had returned to full operation on June 23, 2010. SECTION 9. FINANCIAL STATEMENTS AND EXHIBITS. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press Release of Buckeye Technologies Inc. dated June 28, 2010.(furnished) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized, BUCKEYE TECHNOLOGIES INC. Elizabeth J. Welter Elizabeth J. Welter Vice President and Chief Accounting Officer June 30, 2010
